NUMBER 13-08-090-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
______________________________________________________________

JORGE ALBERTO MARTINEZ ,                                                     Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
_____________________________________________________________

  On appeal from the 206th District Court of Hidalgo County, Texas.
______________________________________________________________

                         MEMORANDUM OPINION

 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                 Memorandum Opinion Per Curiam

       Appellant, Jorge Alberto Martinez, attempted to perfect an appeal from a judgment

entered by the 206th District Court of Hidalgo County, Texas, in cause number

C-1988-02-D. The order subject to appeal was signed on May 8, 2003. Notice of appeal

was not filed until February 14, 2008, almost five years later. See generally TEX . R. APP.

P. 26.1, 26.3.
       On April 7, the Clerk of this Court attempted to notify appellant of this defect by mail;

however, the Court’s letter was returned as unclaimed. On April 28, the Clerk again

attempted to notify appellant of this defect by regular and certified mail.                The

correspondence sent notified appellant that the appeal did not appear to be timely so that

steps could be taken to correct the defect, if it could be done. Appellant was advised that

the appeal would be dismissed if the defect was not corrected within ten days from the

date of receipt of this Court's letter. The letter sent by certified mail has been returned to

the Court as unclaimed. To date, appellant has failed to respond to the notice sent by

regular mail. These notices were all sent to appellant’s last known address.

       Texas Rule of Appellate Procedure 9.1(b) requires unrepresented parties to sign

any document filed and "give the party's mailing address, telephone number, and fax

number, if any." See TEX . R. APP. P. 9.1(b). Appellant has neither provided this court with

a forwarding address nor taken any other action to prosecute this appeal.

       The Court, having examined and fully considered the documents on file, appellant's

failure to timely perfect his appeal, and appellant's failure to respond to this Court's notice,

is of the opinion that the appeal should be dismissed for want of jurisdiction. Accordingly,

the appeal is hereby DISMISSED FOR WANT OF JURISDICTION. See TEX . R. APP. P.

42.3(a),(c).

                                                                         PER CURIAM

Memorandum Opinion delivered and
filed this the 10th day of July, 2008.




                                               2